          Case 1:21-cv-01928-BPG Document 1 Filed 07/30/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                   In Admiralty

 Schuyler Line Navigation Company, LLC         *
 130 Severn Ave, Suite 201                     *
 Annapolis, MD 21403                           *
                                               *
       Plaintiff                               *     Civil No.
                                               *
 v.                                            *
                                               *
 Accelerated International Forwarders, LLC     *
 3726 Lake Avenue                              *
 Fort Wayne, IN 46805                          *
      Defendant                                *
                                               *
 ** * * ** * * ** * * ** * * ** *              *     ** * * ** * * ** * * ** * * ** *



                                        COMPLAINT

       Plaintiff Schuyler Line Navigation Company, LLC, by and through its attorneys Todd D.

Lochner, Gregory R. Singer and Lochner Law Firm, P.C, file this Complaint against Defendant

Accelerated International Forwards, LLC, and states in support thereof:

                                     Summary of Action

       Plaintiff Schuyler Line Navigation Company, LLC (“Schuyler Line”) is a Maryland-based

shipping company providing ocean freight services on its own vessels world-wide. Defendant

Accelerated International Forwarders, LLC (“AIF”) is an Indiana-based freight forwarder who

contracted with Schuyler Line to place a number of shipments on Schuyler Line’s service to

Guantanamo Bay, Cuba. These shipments were placed and fulfilled, and AIF has refused to pay

the contract price for the shipments or otherwise respond to Schuyler Line. AIF owes Schuyler




                                               -1-
          Case 1:21-cv-01928-BPG Document 1 Filed 07/30/21 Page 2 of 5



Line approximately $81,587.98 for these unpaid shipments, for which Schuyler Line seeks

damages from AIF for its breach of contract.

                                     Jurisdiction and Venue

   1. This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. § 1333

       and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

   2. This action is also, alternatively, within this Court’s diversity jurisdiction pursuant to 28

       U.S.C. § 1332, where the corporate parties are citizens of different states and the amount

       in controversy is more than $75,000.

   3. Venue is proper within this District because the parties entered into a contract in the state

       of Maryland, and their contract is subject to a forum selection clause agreeing to venue

       and jurisdiction before the United States District Court for the District of Maryland.

                                           The Parties

   4. Plaintiff Schuyler Line Navigation Company, LLC (“Schuyler Line”) is a limited liability

       company duly organized under the laws of Maryland, and who performed certain freight

       shipping services for the Defendant pursuant to the parties’ contract.

   5. Defendant Accelerated International Forwarders, LLC, is a limited liability company

       believe to be organized under the laws of Indiana, and who contracted but failed to pay

       for shipping services provided by Schuyler Line.

                                               Facts

   6. Beginning in 2015, Schuyler Line entered a business relationship whereby it would ship

       freight arranged by AIF as freight forwarder, on an as-requested basis.




                                                -2-
      Case 1:21-cv-01928-BPG Document 1 Filed 07/30/21 Page 3 of 5



7. As part of that business relationship, the parties entered into a credit agreement whereby

   Schuyler Line would extend credit for payment of freight shipped by AIF with Schuyler

   Line.

8. The credit agreement, attached as Exhibit 1, was executed by AIF via Ms. Jackie Dennis,

   President of AIF.

9. Thereafter Schuyler regularly shipped freight arranged by AIF and AIF regularly paid for

   its shipments, until 2020 without issue.

10. Since October of 2020, AIF has failed to make payment to Schuyler Line for shipments

   as they became due.

11. In total AIF has failed to make payment for approximately 12 shipments duly made by

   Schuyler Line, for a total payment owed of $81,587.98, together with liquidated damages

   of 25% as provided in the parties’ credit agreement.

12. Each of these shipments was successfully completed without issue by Schuyler Line,

   subject to bills of lading attached as Exhibit 2.

13. Schuyler Line has duly invoiced AIF for these unpaid freight bills, and these invoices are

   attached as Exhibit 3.

14. Despite repeated demand, AIF has thus far failed to pay the principal amount due to

   Schuyler Line of $81,587.98, or even respond to Schuyler Line’s requests for payment or

   explanation.

15. Payment for the freight bills described herein is substantially overdue.

16. A statement showing the amount due for each shipment, and the total due to Schuyler

   Line on AIF’s account, is attached hereto as Exhibit 4.

                         Count I – Breach of Maritime Contract

                                              -3-
      Case 1:21-cv-01928-BPG Document 1 Filed 07/30/21 Page 4 of 5



17. Schuyler Line incorporates the above paragraphs as if specifically set forth herein.

18. The parties entered into a maritime contract, as evidenced by the bills of lading and credit

   application attached as Exhibit 1 and Exhibit 2, whereby Schuyler Line would ship

   freight for AIF in exchange for agreed payment.

19. Schuyler Line has performed all aspects of its contract with AIF, namely by performing

   the requested shipping without issue.

20. AIF has breached its contract with Schuyler Line by failing to make payment in the

   principal amount of $81,587.98, with liquidated damages at the rate of 25%.

21. AIF has, despite repeated requests, failed to pay the amount due.

22. Schuyler Line therefore demands judgment, as set out more fully below.

                   Count II – Quantum Meruit/Unjust Enrichment

23. Schuyler Line incorporates the above paragraphs as if specifically set forth herein.

24. In the alternative, the freight shipping services provided by Schuyler Line bestowed

   benefits on AIF.

25. AIF had knowledge of the benefits bestowed upon it by Schuyler Line.

26. AIF retained the benefits conferred upon it by Schuyler Line without paying Schuyler

   Line the reasonable value of said benefits.

27. AFI should reasonably have expected to pay Schuyler Line for the benefits conferred.

28. By failing to pay the amounts due to Schuyler Line, AIF has been unjustly enriched.

29. The reasonable market value of the benefits bestowed upon AIF by Schuyler Line, is at

   least the $81,587.98 due to Schuyler Line as set forth in Count I above, together with any

   additional fees and costs incurred by Schuyler Line.

30. Schuyler Line therefore demands judgment, as set out more fully below.

                                            -4-
         Case 1:21-cv-01928-BPG Document 1 Filed 07/30/21 Page 5 of 5



                                       Prayer for Relief

WHEREFORE, Plaintiff Schuyler Line Navigation Company, LLC, prays this Court to:

   A. Enter a judgment against AIF for breach of maritime contract; and

   B. Enter and an award for compensatory damages in the principal amount of $81,587.98, as

       the amount due by AIF under its contract with Schuyler Line; and

   C. Enter an award for liquidated damages in the amount of $20,396.99, as provided for in

       the 25% liquidated damages provision of the parties’ contract, for a total award of

       $101,984.97.; and

   D. Enter such further relief to Schuyler Line as the Court deems just and proper.



Respectfully Submitted July 30, 2021
                                                            _/s/_________________________
                                                            Todd D. Lochner (Bar No. 25691)
                                                            tlochner@boatinglaw.com
                                                            _/s/_________________________
                                                            Gregory R. Singer (Bar No. 19314)
                                                            gsinger@boatinglaw.com
                                                            Lochner Law Firm, P.C.
                                                            91 Main Street, 4th Floor
                                                            Annapolis, MD 21401
                                                            (443) 716-4400
                                                            Attorneys for the Plaintiff




                                               -5-
